AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 ofl


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November 1, 1987)
                                     V.

                 Raul Noel Figueroa-Villanueva                                   Case Number: 2lcr01064-DMS ·

                                                                                James Johnson, Federal Defenders
                                                                                Defendant's Attorney


REGISTRATION NO. 58100198

THE DEFENDANT:
 [g] pleaded guilty to count(s) I of Superseding Information

 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title.& Section                    Nature of Offense                                                              Count Number(s)
8:1325(a)(l)                       IMPROPER ATTEMPTED ENTRY by an ALIEN                                            I
                                   (Misdemeanor)

 D The defendant has been found not guilty on count(s)
                                  -------------------
 •    Count(s)
                   ------------------
                                      dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •    TIME SERVED                             ~----'\<--"2,=0-=----___ days
 rgJ Assessment: $10 WAIVED             Fine: WAIVED
                                                 [gj
 [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time ofarrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, July 7, 20221
                                                                         Date oflmposition of Sentence


Received
              D-U-S~M-------
                                                                         ~=~~
                                                                         UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                       21CR0164-DMS
